Citation Nr: 1604481	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nausea.

2.  Entitlement to service connection for bilateral lower extremity vasculitis.

3.  Entitlement to service connection for bilateral hand vasculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter is currently under the jurisdiction of the RO in St. Petersburg, Florida.

The Board notes that since the April 2011 statement of the case, the AOJ has associated additional, pertinent medical records with the claims file.  The RO has not considered this evidence in connection with the claim, and the Veteran has not waived initial RO consideration of the evidence.  However, as the Board is remanding this matter for further development, the Veteran is not prejudiced by its consideration of such evidence.  See 38 C.F.R. §§ 19.37, 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has bilateral hand and bilateral lower extremity vasculitis, as well as nausea, since her service in 1997.  

As to the vasculitis claims, the service and private medical records associated with the claims file do not document any complaints of, or treatment for, such a disorder.  However, in a statement received in August 2011, the Veteran, for the first and only time, reported that she was "awaiting records of this diagnosis [vasculitis]" from the emergency room at Brandon Regional Hospital.  

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated her for her claimed disorders, including the Brandon Regional Hospital.  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

As to her nausea claim, the AOJ last considered it in an April 2011 statement of the case.  Since that time, additional, relevant medical records have been associated with the claims file.  For example, during an April 2013 VA examination, for her service-connected paresthesia of the lower extremities, the Veteran reported taking medication for the service-connected condition caused some nausea and fatigue.  In an April 2012 private medical record, Dr. Benakanahalli noted that the Veteran had no nausea, but also noted she was "[n]auseated associated with the chest pain."  A September 2009 private medical record, from the Matlock Family Clinic, also noted a complaint of nausea.  Private medical records also document numerous denials of nausea.  As the Veteran has not waived her right to have the AOJ initially consider such pertinent medical records, the claim must be remanded for AOJ consideration of this relevant evidence.  If the claims are not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31 (the RO is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

Given the Veteran's current claim of nausea since service and current reports of nausea, to include as due to her medications for her service-connected paresthesias, the Veteran should be afforded a VA examination to determine whether the Veteran has a diagnosed disorder related to service or her service-connected paresthesias.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA medical records from the Dallas VA Medical System appear to have been associated with the claims file.  However, the Veteran has since moved to Florida.  As this matter is being remanded, the AOJ should obtain any unassociated VA medical records with the claims file.  

The AOJ should further conduct any additional development it deems warranted, to possibly include a VA examination for the vasculitis claims.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated her claimed disorders, including the Brandon Regional Hospital.  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain all unassociated VA treatment records, to possibly include relevant records generated since her move to Florida from Texas, if such records exist.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Once all medical records are associated with the claims file, the RO/AMC should request a new VA examination to address whether the Veteran has a diagnosed nausea disorder that developed eut due to her service or was caused or aggravated by her service-connected paresthesias of the lower extremities.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner are requested to render opinions as to the following:

a)  Does the Veteran currently have a disorder characterized by nausea?  

b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed disorder characterized by nausea had its onset during service; or, was such disorder caused by an incident or event that occurred during service?  

c)  Is it at least as likely as not (50% probability or greater) that the service-connected paresthesias of the bilateral lower extremity caused OR aggravated (permanently worsened) the Veteran to develop a disorder characterized by nausea?   The examiner should consider the Veteran's report to the April 2013 VA examiner that her medications caused nausea.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the above development has been accomplished, the AOJ should perform any additional development it deems warranted, to possibly include obtain a VA examination regarding the vasculitis claims.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all relevant medical evidence associated with the claims file since the April 2011 statement of the case, such as pertinent private medical records and the April 2013 VA examination.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



